Citation Nr: 0028212	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-48 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim to 
service connection for a right knee disability.  The veteran 
served on active service from August 1969 to February 1971.  
At present, after remand to the RO for additional 
development, the veteran's case is once again before the 
board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is medical evidence that indicates the veteran's 
right knee disorder is related to his service. 


CONCLUSION OF LAW

The veteran's right knee disability was aggravated during his 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In this case, the veteran contends that he is entitled to 
service connection for a right knee disability which was 
aggravated during his active service.  He asserts that he 
injured his right knee while in Okinawa, Japan between 1969 
and 1970, and that he currently has pain in the right knee at 
all times. 

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may also be allowed on 
a presumptive basis for certain diseases, such as arthritis, 
if they become manifest to a compensable degree within one 
year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

With respect to an injury/disease pre-existing prior to 
service, a veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991). 

With respect to the evidence of record, the veteran's service 
medical records show that the veteran reported during his 
enlistment examination in January 1969 that he injured his 
right knee while playing softball in the summer of 1967, and 
that a meniscectomy had to be performed as a result of such 
injury.  He entered service in August 1969.

The service medical records also include a September 1970 
statement by the battalion surgeon which reports the veteran 
re-injured his knee twice during service requiring that he be 
placed in a limited-duty status and causing him moderate 
suffering for a prolonged length of time.  The service 
medical records further indicate that, in a December 1970 
examination, the veteran was diagnosed as suffering from pre-
existing chondromalacia of the right patella and 
chondromyxoid fibroma of the right tibia; neither condition 
was deemed to have been aggravated by service.  The December 
1970 examination report includes a notation indicating the 
veteran should be released from duty as physically unfit 
because further service would only aggravate his existing 
condition.

In June 1971, a VA examination was performed on the veteran.  
Upon examination of the veteran's right knee, neither 
fracture, nor dislocation or joint space narrowing was 
identified; no hypertrophic change was seen.  However, a 
faint radiolucency, which was deemed a benign fibrous defect, 
was found in the proximal portion of the tibia.

The RO granted service connection for a benign fibrous 
defect, proximal right tibia, and denied service connection 
for aggravation of a right knee disability.  

From August 1995 to February 1996, the veteran was examined 
and treated at a VA Medical Center in St. Louis, Missouri, 
for status post right knee hyperextension, which was reported 
to have resulted from a 1970 injury.   Specifically, the 
Board notes that the records contain October 1995 medical 
notations indicating that the veteran complained of pain in 
the knee and that his knee occasionally gave out, that the 
range of motion for his right knee was zero to 150 degrees, 
and that a normal lateral meniscus and ligament were found.  
A right medial procedure was scheduled to remove a blood 
clot, as well as a further examination.

On February 1996, a VA examination was performed.  The 
examining physician reported that she did not have the claims 
folder available for review.  She recorded that the veteran 
told her that when he was 13 years old, he had knee surgery 
for a clot behind the cartilage and that he did not have any 
problem when he entered service until he fell while running.  
On examination, the physician indicated that the veteran's 
gait was normal and that he could fully squat, but that a 
"pop" could be heard when he did so.  The physician further 
related that there was neither tenderness on palpation of the 
joint line or patella, nor movement on the patella, but that 
she believed posterior laxity on the knee existed.  The 
physician commented  that service connection should be 
awarded for aggravation of the veteran's knee surgery prior 
to service; such aggravation was believed to have been caused 
by an in-service incident.  The final diagnosis was residual 
status post medial meniscectomy of the right knee.  The 
examiner specifically stated that she did not have the 
veteran's c-file in her possession for review , and thus, she 
was "unable to understand the whole situation" and was 
"just going by the history of the veteran." 

From October 1996 to December 1996, the veteran was treated 
at a VA Medical Center in St. Louis, Missouri, for other 
physical ailments.  The related medical notations indicate 
the veteran continued to complaint of pain in the right knee.

In December 1996, a hearing was conducted before a hearing 
officer at the RO.  At that hearing, the veteran testified 
that when he injured his knee in service while running,  a 
corpsman "popped" his knee "back in place".  After 
service, the veteran testified, his knee "popped-out of 
place" at first on a daily basis, then the number of times 
it "popped-out" diminished gradually to a weekly basis, and 
finally to a bimonthly basis.  The veteran further specified 
that his knee problem got better through the years, depending 
on how he watched himself so as to keep his knee from 
"popping out of place."  The veteran described his 
principal problem with his knee as "it pops out of joint and 
when it does that I have to sit down and cross my legs and 
pull my leg up to me and extend it and that brings it back in 
place".   He indicated that his knee tended to hyperextend 
itself and that this was when his problem occurred.

Following the Board's remand in January 1998, the veteran 
underwent a VA examination in May 1999.  The examination 
report issued indicates that the veteran reported he had an 
operation at age 14 at the Missouri Baptist Hospital in 1967.  
He indicated that he had a blood clot under the cartilage of 
his knee, but his knee was not torn.  He further noted that 
he had had no problems with his knee following his 1967 
surgery until his service.  Upon examination, the veteran was 
found to have essentially a normal knee with some symptoms 
which needed to be further clarified with an Magnetic 
Resonance Imaging (MRI).  The veteran's preliminary diagnosis 
was arthralgia of the right knee.  The examiner wondered 
whether the veteran in fact suffered from any right knee 
impairment secondary to the 1967 surgery because there was no 
evidence of functional impairment prior to the veteran's 
entrance into the service.  More importantly, the examiner 
noted that he believed that the veteran had a service 
connected injury to the right knee.

In May 1999, the veteran underwent an x-ray examination of 
the right knee.  However, the medical findings indicated 
minimal narrowing of the lateral compartment of the left 
knee, which is not the knee which the Board is currently 
evaluating.  However, a July 1999 MRI of the right knee 
revealed small effusion of the right knee with bone structure 
giving no indication of degeneration or fracture.  The 
veteran's diagnosis was abnormal MRI of the right knee 
showing a small effusion and relatively small volume of 
medial meniscus unchanged since 1995.  

Lastly, the May 1999 VA examination report contains an August 
1999 addendum which notes that the veteran had only symptoms 
with a normal knee exam, and that there was no evidence to 
suggest that military service increased any pre-existing 
impairment.

After a review of the evidence, the Board notes that 
38 U.S.C.A. § 5107(b) expressly provides that the benefit of 
the doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In this case, the Board finds that the current medical 
evidence provides a basis to find that the veteran's pre-
service knee problems were aggravated by his in-service 
injuries.  Specifically, the February 1996 VA examination 
report shows that, although the examiner did not have the 
benefit of reviewing the veteran's c-file, it was the 
examiner's opinion that service connection should be awarded 
for aggravation of the veteran's knee surgery prior to 
service.  The examiner believed that such aggravation was 
caused by an in-service incident.  However, the May 1999 VA 
examination report indicates that the examiner wondered 
whether the veteran in fact suffered from any right knee 
impairment secondary to the 1967 surgery because there was no 
evidence of functional impairment prior to the veteran's 
entrance into the service.  Nevertheless, the examiner noted 
he believed the veteran had a service connected injury to the 
right knee.  

Given that the current medical evidence does not provide a 
clear conclusion as to whether the veteran's current right 
knee disability was aggravated during his active service, the 
Board will rule in favor of the veteran.  Resolving all 
reasonable doubt in the veteran's favor, a grant of service 
connection for a right knee disability is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999). 


ORDER

Service connection for a right knee disability is granted.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

